Title: From Thomas Jefferson to James Monroe, 10 July 1824
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
July 10. 24.
My friend Colo Peyton, passing thro’ Washington on a trip to the North, will pay his respects to you with this letter. he is the same for whom I have heretofore sollicited you, and still sollicit you to keep him in mind for either of the two offices in Richmond which may first become vacant. I shall hope a fortnight or three weeks previous notice of your visit to this neighborhood that I may not lose the pleasure of seeing you by any visit to Bedford. ever constantly and affectionately your friend.Th: Jefferson